Mr. Justice Benson
delivered the opinion of the court.
1-3. Defendants move to dismiss the appeal upon the ground that the transcript was prematurely filed, and rely upon the decisions of this court in the cases of Graf v. Pearcy, 76 Or. 488 (149 Pac. 532), and Cook v. City of Albina, 20 Or. 190 (25 Pac. 386). However, the facts upon which these decisions are based are widely different from those of the case at bar. In each of the cases cited, exceptions were taken to the sufficiency of the sureties, while in this case no such exceptions were ever filed. In addition, it may be noted that within thirty days after the perfecting of this appeal, an abstract was filed which contains all that the rules of this court require to be included therein, and is therefore ample to give this court jurisdiction: Section 554, L. O. L. But if it were otherwise, it is obvious that the transcript was necessarily required in the consideration of the application for a restraining order, and was therefore properly filed at that time.
The motion to dismiss the appeal is therefore denied. Motion Denied.